Citation Nr: 0010160	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-24 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to July 
1980, and from February 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 1996 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In April 1997 the Board remanded the issues of entitlement to 
service connection for post-traumatic stress disorder and 
hypertension to the RO for additional development.

The record reflects that in July 1999 the RO granted 
entitlement to service connection for major depressive 
disorder.  It was noted that the award represented a full 
grant of the benefits sought on appeal as to the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  Although the veteran's VA Form 1-646 dated in 
November 1999 listed the issue of entitlement to service 
connection for post-traumatic stress disorder as an issue on 
appeal, no notice of disagreement as to the July 1999 
determination was provided.  Therefore, the Board finds the 
issue listed on the title page of this decision is the only 
issue presently on appeal.


FINDINGS OF FACT

1.  The veteran has provided no competent medical evidence 
demonstrating that his hypertension was incurred during his 
period of active service from March 1980 to July 1980.

2.  Clear and unmistakable evidence demonstrates the 
veteran's hypertension existed prior to his period of active 
service from February 1991 to December 1991.  

3.  The veteran has provided no competent medical evidence 
demonstrating that his pre-existing hypertension underwent an 
increase in disability during active service or has been 
aggravated by a service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).

Additionally, a disability which is determined to be 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).  The United States Court of Veterans Appeals 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, the Board finds competent medical evidence has 
not been submitted which demonstrates that the veteran's 
hypertension was incurred during his period of active service 
from March 1980 to July 1980.  The Board notes service 
medical records for the veteran's period of active service 
from March 1980 to July 1980 are negative for diagnosis or 
treatment of hypertension and that a July 1980 service 
department examination found no evidence of clinical 
abnormalities.

Although a May 1980 service department dental clinic record 
shows the veteran reported a history of high blood pressure, 
a May 1991 record indicates he reported a history of 
hypertension since 1977, and a March 1993 record indicates 
hypertension since age 18, no additional comments as to 
etiology were provided by the examiners.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The earliest dated medical evidence of a diagnosis of 
hypertension was provided in private medical records dated in 
May 1987 after the veteran was admitted with complaints of 
chest pain.  Records show the treatment plan included 
medication for this disorder.  A May 1989 hospital report 
noted the veteran had a long history of hypertension and had 
been previously treated by the attending physician; however, 
no opinion as to etiology was provided.  Subsequent reports 
include diagnoses of hypertension without opinion as to 
etiology.

Records show the veteran re-entered active service in 
February 1991.  As the private medical records clearly 
establish that the veteran's hypertension existed prior to 
that date, the Board finds clear and unmistakable evidence of 
a pre-existing disorder.  

Service medical records dated in May 1991 show the veteran 
complained of left arm numbness and chest pain.  The 
diagnoses included hypertension, uncontrolled due to non-
compliance, and chest pains secondary to hypertension.  
Subsequent service department, VA, and private medical 
records show the veteran's hypertension was controlled by 
medication.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran's pre-existing hypertension 
underwent an increase in disability during active service or 
has been aggravated by a service-connected disability.  There 
is no competent evidence that treatment in May 1991 
represented an increase in the pre-existing disability or 
that any post service increase in disability is related to 
his service-connected psychiatric disorder.  The Board notes 
that the usual effects of medical and surgical treatment 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  See 38 C.F.R. § 3.306(b).

The only evidence of aggravation of hypertension during 
active service or as a result his service-connected 
psychiatric disorder and related treatment is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
hypertension.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground his service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Court has also recently held that absent the 
submission and establishment of a well-grounded claim VA 
cannot undertake to assist in developing facts pertinent to a 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  



ORDER

Entitlement to service connection for hypertension is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


